DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, and Species K (listed by the Applicant as Coupler Species A) in the reply filed on 11/18/2021 is acknowledged.
Claims 15 and 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Species B-J and L, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021. The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,596,009. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delfosse (US Pat. No. 5,658,341).
	Delfosse discloses the following regarding claim 1: a knee prosthesis kit, comprising: an implant (2, 3) including an implant base (2) and an implant stem (3) extending from the implant base (Figs. 1, 3, 6), the implant base having a superior side (upper side portion) and an inferior surface (lower side portion); and an augment (1) arranged and configured to couple to the implant (Figs. 1, 3), the augment including a cone-shaped portion (1a1, 1a2); wherein the cone-shaped portion includes a bore (1a3) for receiving the implant stem (Figs. 2, 3; col. 2, lines 52-54), the bore being sized to maintain a space (please see annotated Figure A, below) between an exterior surface of the implant stem (Figure A) and an interior surface (interior portions of elements 1a1, 1a2) of the cone-shaped portion when the augment is coupled to the implant and the implant stem is received within the bore (Fig. 3).  


    PNG
    media_image1.png
    464
    564
    media_image1.png
    Greyscale

Figure A.


Delfosse discloses the following regarding claim 2: the knee prosthesis kit of claim 1, wherein the augment is sized relative to the implant such that when the augment is coupled to the implant, at least a portion of the implant stem extends through the bore (Figs. 2-3; col. 2, lines 45-54).
Delfosse discloses the following regarding claim 3: the knee prosthesis kit of claim 1, wherein the implant includes at least one planar wing (3b) extending from the implant stem and the inferior surface thereof (Figs. 1, 3).
Delfosse discloses the following regarding claim 4: the knee prosthesis kit of claim 3, wherein the augment includes at least one clearance space (1a5) arranged to receive the at least one planar wing, respectively (Figs. 1, 3, 5; col. 2, lines 66-col. 3, lines 4).

Delfosse discloses the following regarding claim 6: the knee prosthesis kit of claim 5, wherein the augment including the augment base and the cone-shaped portion is integrally formed (Fig. 1).
Delfosse discloses the following regarding claim 7: the knee prosthesis kit of claim 5, wherein: the implant includes at least one planar wing (3b) extending from the implant stem and the inferior surface thereof (Figs. 1, 3); and the augment includes at least one clearance space (1a5) with a first portion in the augment base and a second portion in the cone-shaped portion (Figs. 1, 3), the first and second portions arranged to receive the at least one planar wing (Figs. 1, 3, 5; col. 2, lines 66-col. 3, lines 4).
Delfosse discloses the following regarding claim 12: the knee prosthesis kit of claim 1, wherein the cone-shaped portion of the augment includes a cone-shaped outer surface (Figs. 1, 3).
Delfosse discloses the following regarding claim 19: the knee prosthesis kit of claim 1, wherein the implant comprises one of a tibial implant and a femoral implant (col. 2, lines 34-44).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delfosse in view of in view of Martinez et al. (US Pat. No. 4,944,757; hereinafter Martinez).
Delfosse discloses the limitations of claim 1, as described above. It further teaches the augment base having at least two openings (1d; Figs. 3-4) for receiving fasteners (col. 3, lines 5- 9); and at least two grooves (1a5) aligned vertically with the openings that are fully capable of providing clearance for any fasteners (Fig. 4). However, it does not teach the augment base and the implant base having at least two openings for receiving fasteners for securing the augment to the implant base. Martinez teaches a first modular tibial implant (Fig. 1) comprising an implant base (15) with at least two openings, a stem (41), an augment (13), and an augment base (62, 67) with at least two openings (73) for receiving fasteners (25; col. 2, lines 24-34; col. 4, lines 37-53), for the purpose of securely attaching the augment to the implant base. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Delfosse to have at least two openings for receiving fasteners to securely attach the augment to the implant base, as taught by Martinez, in order to securely attach the modular components of the prosthesis together. In addition, a simple substitution of one known one known element for another to obtain predictable results is generally considered to be within the level of ordinary skill in the art.
10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delfosse in view of in view of Martinez, further in view of Lackey et al. (US Pat. No. 5,702,464;
hereinafter Lackey).
Delfosse, as modified by Martinez, teaches the limitations of claim 8, as described
above. However, they do not teach the implant base openings not extending all the way through the implant base. Lackey teaches an implant (11) attached to an augment (12) via fasteners (22, 23) and openings (20, 21) that do not extend through the base of the implant (Fig. 1; col. 7, lines 1-18), for the purpose of securely fastening the modular components of the device together, while maintaining the structural integrity of the implant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Delfosse and Martinez, such that the implant base openings do not extend completely through the implant base, as taught by Lackey, in order to securely fasten the modular components of the device together, while maintaining the structural integrity of the implant. In addition, a simple substitution of one known element for another in order to obtain predictable results is generally considered to be within the level of ordinary skill in the art.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delfosse in view of Gustilo et al. (US Pub. No. 2007/0179627; hereinafter Gustilo).
Delfosse discloses the limitations of claim 1, as described above. However, it does not recite the augment having a snap locking feature configured to provide a friction fit with the implant. Gustilo teaches an implant (102) attached to an augment (101, 130) via a snap locking feature providing a friction fit between the augment and the implant (paras. 0033-0037, 0043), for the purpose of securely attaching the modular parts of the prosthesis together without the .

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delfosse in view of Forte (US Pat. No. 5,800,552).
Delfosse discloses the limitations of claim 1, as described above. However, it does not recite the outer surface of at least the cone-shaped portion being sintered. Forte teaches a knee implant having sintered exterior surfaces (col. 25, lines 31-45), for the purpose of promoting bone ingrowth and the fixation of the implant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Delfosse to be sintered, as taught by Forte, in order to promote bone ingrowth and the fixation of the implant.

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delfosse in view of May et al. (US Pub. No. 2009/0149964; hereinafter May).
Delfosse discloses the limitations of claim 1, as described above. However, it does not recite the kit comprising an offset coupler. May teaches a tibial knee implant (Fig. 35), having an implant base (22) and a stem (28); an offset coupler (600) including a mating portion (608) for receipt in a bore (30) of the implant stem and a cone-shaped portion (612, which has a truncated 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774